Citation Nr: 0613872	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected 
infectious hepatitis B.

2.  Entitlement to service connection for hepatitis C (also 
claimed as liver disease), claimed as secondary to service-
connected infectious hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to August 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that she has a psychiatric disorder and 
hepatitis C that are related to her service-connected 
infectious hepatitis B.  She was scheduled for VA 
examinations that were to address the questions presented in 
this appeal, but did not report for such examinations, 
scheduled in December 2003.  In correspondence received in 
March 2006, she described the circumstances surrounding her 
failure to report for the December 2003 VA examinations.  The 
Board finds that the circumstances dictate that she should be 
advised of the provisions of 38 C.F.R. § 3.655 and afforded 
another chance to appear for the necessary examinations.  
[Notably, in March 2006 correspondence, the veteran indicated 
that she had changed her address.]

Finally, as the veteran has not received notice regarding 
ratings of hepatitis C or mental disorders or effective dates 
of awards (See Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), the RO will have the opportunity to correct such 
deficiency on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
hepatitis C and mental disorders and 
effective date(s) of any award of 
compensation in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
The RO should also apprise the veteran of 
the provisions of 38 C.F.R. § 3.655.

2.  The RO should then arrange for the 
veteran to be scheduled for a VA 
psychiatric evaluation.  Following 
examination of the veteran and review of 
her claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a psychiatric disability that was 
caused or aggravated by her service-
connected infectious hepatitis B.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to ascertain the etiology of 
her hepatitis C.  Following examination 
of the veteran and review of her claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hepatitis C (or any other liver disorder 
identified) was acquired at the same time 
as her hepatitis B or is otherwise 
related to (i.e., was caused or 
aggravated by) her service connected 
hepatitis B.  The examiner must explain 
the rationale for all opinions given.

4.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


